Citation Nr: 9920445	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  98-13 925A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

1.  Entitlement to service connection for a right knee 
condition, claimed secondary to a service-connected left knee 
condition.

2.  Entitlement to service connection for hyperlipidemia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1982 to 
July 1992.

This appeal arises from a January 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied service connection for 
hyperlipidemia, and for a right knee condition, claimed 
secondary to a service-connected left knee condition.

In May 1998, the veteran asserted in a VA Form 9 constituting 
his notice of disagreement, that his hyperlipidemia was 
related to chest pain symptoms and a diagnosis of coronary 
artery disease with unstable angina which was rendered in 
January 1997.  The Board deems this statement to constitute a 
claim for service connection for coronary artery disease with 
unstable angina, and refers the issue to the RO for 
appropriate development and adjudication, including any 
action required by 38 U.S.C.A. § 5103(a) to notify the 
veteran of evidence required to complete his application for 
benefits.  See McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. 
Cir. 1997) (per curiam).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of the veteran's appeal has been obtained by 
the RO.

2.  The veteran currently suffers from left and right knee 
conditions, which have been diagnosed as chondromalacia 
patellae and patello-femoral syndrome.

3.  There is no evidence that the veteran's right knee 
condition was incurred in or aggravated by his active 
military service, or that any chronic right knee condition or 
right knee symptomatology existed at the time of his 
separation from active duty or within one year thereafter; 
the medical evidence of record indicates that it is more 
likely than not that the veteran's right knee condition is 
not related to his service-connected left knee condition.

4.  There is no competent medical evidence of record 
establishing that the veteran's hyperlipidemia constitutes a 
disability.


CONCLUSIONS OF LAW

1.  A right knee condition, to include chondromalacia 
patellae and/or patello-femoral syndrome, was not incurred or 
aggravated during active military service, is not proximately 
due to or the result of the veteran's service-connected left 
knee disorder, and has not been aggravated by the veteran's 
service-connected left knee disorder.  38 U.S.C.A. §§ 1110, 
1153, 5107(a) (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 
3.310(a) (1998); Allen v. Brown, 7 Vet.App. 439, 448 (1995).

2.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for hyperlipidemia.  38 
U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for a Right Knee Disorder.

The veteran has claimed entitlement to service connection for 
a right knee disorder, claimed secondary to a left knee 
disorder which was incurred in service, and for which service 
connection previously has been granted.  As a preliminary 
matter, the Board finds that the veteran's claim is "well-
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  See 
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990); Gilbert v. 
Derwinski, 1 Vet.App. 49, 55 (1990).  That is, the Board 
finds that the veteran has presented a claim which is not 
implausible when his contentions and the evidence of record 
are viewed in the light most favorable to the claim.  The 
Board is also satisfied that all relevant facts have been 
properly and sufficiently developed.  Accordingly, no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).

VA may pay compensation for "disability resulting from 
personal injury or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service."  38 U.S.C.A. § 1110.  To establish service 
connection for a claimed disability, the evidence of record 
must demonstrate that "a particular injury or disease 
resulting in current disability was incurred coincident with 
service in the Armed Forces."  See 38 C.F.R. § 3.303(a) 
(emphasis added).  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity 
of symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b).  For disorders subject to presumptive 
service connection, the nexus requirement may be satisfied by 
evidence of manifestation of the disease to the required 
extent within the prescribed time period, if any.  See Traut 
v. Brown, 6 Vet.App. 495, 497 (1994); Goodsell v. Brown, 5 
Vet.App. 36, 43 (1993).

Additionally, a disability which is proximately due to or the 
result of another disease or injury for which service 
connection has been granted shall be service-connected and 
considered part of the original condition.  38 C.F.R. 
§ 3.310(a).  See also Allen v. Brown, 7 Vet.App. 439, 448 
(1995) (when a nonservice-connected disease or injury is 
aggravated by a service-connected condition, the veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation).

Service medical records show that the veteran had no right 
knee complaints at the time he was examined for entry on 
active military service in July 1981.  There were no 
complaints of or treatment for chronic right knee pain or 
other right knee symptomatology while the veteran was on 
active duty, and no right knee condition was noted on the 
report of the veteran's April 1992 pre-separation physical 
examination, or on the report of medical history that the 
veteran provided at that time.  The veteran's medical history 
did note that he was being treated for "chondromalacia 
patella," but in the context of his Air Force medical 
treatment records, this clearly refers to the ongoing 
treatment for his left knee condition.  Following his pre-
separation examination, the veteran was referred for an 
orthopedic consultation pertaining to his left knee condition 
and received treatment in April and July 1992.  The records 
of those treatments show complaints and symptoms referable to 
the left knee, but no mention of right knee symptoms.

The veteran's first report to VA of right knee symptoms was 
his June 1997 claim for service connection.  The veteran also 
provided a statement from a private orthopedic surgeon at 
this time, which noted that right knee symptoms had existed 
"for the past year" (i.e., since June 1996).  In response 
to the veteran's inquiry as to whether the right knee 
problems were related to his left knee condition, the private 
orthopedist noted that "there are three possibilities.  One, 
it is related because he is favoring his injured left knee.  
Two, it is not related and is just build (sic) into his 
genetic code and has nothing to do with his left knee.  Or, 
three, it is a combination of the above.  There is no way I 
can prove or disprove any of the above."  Given the 
equivocal nature of the orthopedist's statement, it cannot 
suffice as evidence establishing service connection.  See 
Winsett v. West, 11 Vet.App. 420, 424 (1998).  However, the 
Board finds the fact that a potential relationship between 
the veteran's left and right knee conditions has been raised 
by a medical professional will serve, in this instance to 
well ground the veteran's claim.  See Goss v. Brown, 9 
Vet.App. 109, 115 (1996); Wallin v. West, 11 Vet.App. 509, 
512-514 (1998).

VA medical treatment records between June 1977 and mid-1998 
document the veteran's continuing complaints of right knee 
pain, and a June 1997 MRI examination report expresses 
findings "consistent with mild chondromalacia of the medial 
patellar facet," i.e., "thinning of the articular cartilage 
of the medial facet, but no associated bony abnormalities."  
A May 1998 treatment report stated that the veteran's 
"problems with [right] knee may be [secondary] to 
inc[reased] work load on r[igh]t knee and also process from 
l[ef]t knee may be diffused and involves r[igh]t knee."  A 
June 1998 treatment report notes in the review of symptoms 
that knee pain "originated on the [left] in 1986 [and] later 
became symptomatic on [right] due to [increased] use because 
of [left] side symptoms."  It is unclear whether this review 
expresses the opinion of the physician's assistant who 
treated the veteran at that time, or whether it simply 
restates the history provided by the veteran.

In early 1996, the veteran appears to have enlisted in the 
Oklahoma Air National Guard (ANG).  Incident to this, the 
veteran prepared a report of medical history, which he 
provided to an ANG medical examiner in February 1996 at his 
pre-enlistment physical examination.  In the history, the 
veteran noted that he was then receiving disability 
compensation from VA for a left knee condition at a 10 
percent rate, but he described the left knee condition as 
"non disabling."  He reported himself to be in "good 
[h]ealth, taking no medication," and denied any swollen or 
painful joints, bone, joint or other deformity or a "trick" 
or locked knee.  The February 1996 medical examination report 
initially noted the veteran's lower extremities as 
"abnormal," but this entry was struck through by the 
examiner, who changed the assessment to "normal," and noted 
that both knees were stable, with a negative patellar grind 
test.  The veteran was accepted for enlistment and a medical 
profile of "1" was assigned for the lower extremities (as 
well as all other physical systems), indicating a high level 
of medical fitness with respect to functional use, strength, 
range of motion and general efficiency.  None of the 
veteran's subsequent ANG treatment or examination records 
describe any right knee symptoms.  The veteran was medically 
disqualified from service in the ANG in August 1997, but this 
was solely by virtue of his reported chronic bronchitis.

In August 1998, the veteran received an orthopedic 
examination at the VA Medical Center (VAMC) in Oklahoma City, 
Oklahoma.  The veteran provided the examiner with a history 
of bilateral knee pain since 1993 (about three years earlier 
than indicated by his private physician and contrary to the 
February 1996 medical history and examination results 
obtained by the Oklahoma ANG), and expressed his opinion that 
the right knee condition was caused by increased workload on 
that joint due to his left knee condition.  X-rays of both 
knees taken in June 1998 were reviewed by the examiner and 
characterized as essentially normal.  The examiner noted an 
apparently normal gait, with normal weight bearing 
bilaterally.  There was good muscle development and strength 
in both legs with no unilateral muscle mass changes.  Based 
on a review of the veteran's history and claims file, the 
clinical tests and her physical observations, the examiner 
concluded that the veteran's right knee condition was not 
etiologically related to his service-connected left knee 
disorder.  She reiterated her observations of normal gait, 
weight bearing and muscle mass, together with the absence of 
objective changes in the left knee joint, as medical bases in 
support of this conclusion.

The Board finds that the opinion of the August 1998 VA 
examiner is substantially more probative of the issue of 
service connection than the earlier expressions by private 
and VA physicians of possible linkage between the left and 
right knee conditions.  First, the Board notes that the 
August 1998 opinion provides a reasoned basis for the 
conclusion that there is no relationship, supported by 
specific diagnostic test results and physical observation.  
Second, the opinions positing a possible relationship rely in 
substantial part on the veteran's reports of right knee pain 
beginning as early as 1993 and no later than mid-1996, and 
left knee pain dating to 1991, which was sufficiently severe 
to cause the veteran to place additional workload on his 
right knee.  This reported history is clearly inconsistent 
with the veteran's February 1996 medical history, and with 
the contemporaneous medical examination and assessment by an 
ANG physician which found no right or left knee symptoms or 
pathology.  Where a medical care provider's diagnosis or 
opinion is based, either in part or entirely, upon an 
incorrect or unverified history provided by the veteran, the 
presumption of credibility does not arise and the Board is 
not bound to accept it.  An opinion based upon an inaccurate 
factual premise has no probative value.  Reonal v. Brown, 5 
Vet.App. 458, 460-461 (1993), citing Swann v. Brown, 5 
Vet.App. 229, 233 (1993) ("[D]iagnoses can be no better than 
the facts alleged by appellant.").

Accordingly, in the absence of evidence showing the existence 
of a chronic right knee condition during active service, or 
of any continuous symptomatology involving the right knee 
dating to and following that service; and after consideration 
of the medical evidence demonstrating in toto that it is more 
likely than not that the veteran's right knee condition is 
not related to his left knee disability; service connection 
for a right knee condition must be denied.  See 38 U.S.C.A. 
§§ 1110, 1153, 5107(a); 38 C.F.R. §§ 3.303, 3.310(a); Allen 
v. Brown, 7 Vet.App. 439, 448 (1995).

Service Connection for Hyperlipidemia.

The veteran has also claimed service connection for 
hyperlipidemia.  This condition is "a general term for 
elevated concentrations of any or all of the lipids in the 
plasma, including . . . hypercholesterolemia, etc.," 
Dorland's Illustrated Medical Dictionary 794 (27th ed. 1988).  
VA may pay compensation for "disability resulting from 
personal injury or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service."  38 U.S.C.A. § 1110 (West 1991) (emphasis 
added).  In making a claim for service connection, however, 
the veteran has the initial burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  See Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990).

 For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997). 

A review of the veteran's service medical records indicates 
that no measurement of his cholesterol or serum lipid levels 
was undertaken at the time of his enlistment.  During active 
duty, clinical tests revealed total cholesterol levels which 
were deemed "high," based on accepted clinical standards.  
Service medical records also characterize high total 
cholesterol levels generally as a "risk factor" in heart 
disease.  Although the veteran's total cholesterol level 
varied from time to time, it persisted in the high range 
throughout the veteran's active duty service and thereafter.  
In January 1997, the veteran's total cholesterol was measured 
as 522 at the time of his admission to the Muskogee VAMC to 
rule out myocardial infarction as a cause of chest pain he 
was then experiencing.  At the time of his discharge from 
that facility, diagnoses of coronary artery disease (CAD) 
with unstable angina and familial hypertriglyceridemia were 
issued, but nothing in the discharge summary links the 
diagnosis of CAD with unstable angina to 
hypercholesterolemia.

As noted above, VA may only pay compensation for a 
"disability."  See, e.g., 38 U.S.C.A. §§ 1110, 1117, 1131; 
38 C.F.R. §§ 3.303; cf. 38 U.S.C.A. § 1153 (showing of 
aggravation requires an increase in disability).  The Court 
of Appeals for Veterans Claims ("Court") has indicated it 
will rely on the definition of disability contained in 38 
U.S.C.A. § 1701(1), which states: "The term 'disability' 
means a disease, injury, or other physical or mental 
defect."  See Allen v. Brown, 7 Vet.App. 439, 444 (1995).  
However, the Court has limited this definition of disability 
"to refer to impairment of earning capacity due to disease, 
injury, or defect, rather than to the disease, injury, or 
defect itself."  Allen, 7 Vet.App. at 448 (emphasis added).  
See also 38 C.F.R. § 4.1 (disability ratings reflect 
"average impairment in earning capacity").

In the veteran's case, although there is clinical evidence of 
high cholesterol dating to the time the veteran was in active 
military service, there is no evidence that this condition 
has resulted in any impairment in the veteran's earning 
capacity.  Accordingly, the Board concludes that the veteran 
has failed to submit a medical diagnosis of a current 
disability required to well ground his claim.  See Epps, 126 
F.3d at 1468.

The veteran argues that his hypercholesterolemia is 
disabling, and suggests possible relationships between his 
clinically elevated total cholesterol level and his diagnosis 
of coronary artery disease.  However, lay testimony is not 
competent to prove a matter requiring medical expertise.  See 
Layno v. Brown, 6 Vet.App. 465, 469 (1994); Fluker v. Brown, 
5 Vet.App. 296, 299 (1993); Moray v. Brown, 5 Vet.App. 211, 
214 (1993); Cox v. Brown, 5 Vet.App. 93, 95 (1993); Grottveit 
v. Brown, 5 Vet.App. 91, 92-93 (1993); Clarkson v. Brown, 4 
Vet.App. 565, 567 (1993).  It is the province of trained 
health care professionals to enter conclusions which require 
medical opinions as to causation, Jones v. Brown, 7 Vet.App. 
134, 137 (1994).  Accordingly, in the absence of competent 
supporting medical evidence of a disability, the veteran's 
claim of entitlement to service connection for 
hypercholesterolemia is not well grounded and must be denied 
on that basis.


ORDER

Service connection for a right knee condition, claimed 
secondary to a service-connected left knee condition, is 
denied.

In the absence of evidence of a disability, service 
connection for hyperlipidemia is denied as not well grounded.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

